Citation Nr: 1733781	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran requested a hearing before the Board in an April 2011 VA Form 9.  The Veteran withdrew the request in an August 2013 statement.  The Veteran has not requested that the hearing be rescheduled.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) (2016).

A February 2017 rating decision granted service connection for onychomycosis, claimed as bilateral foot disability.  As that decision is a full grant of the benefit sought on appeal as to that matter, that claim is no longer on appeal.


REMAND

In the August 2016 Board remand, the Board found that a specialist in endocrine disorders or cardiovascular diseases should review the claims file, including a January 2016 VA medical opinion and treatise information provided by the representative, and provide an opinion as to whether or not that examiner agreed with the January 2016 VA examiner's opinion.  In September 2016, a VA examiner in Columbus, Ohio provided the requested review and opinion.  The evidence of record, specifically email correspondence dated in October 2016, indicates that the September 2016 VA examiner was not a specialist in endocrine disorders or cardiovascular diseases.  When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must remand the claim to obtain a VA medical opinion from a specialist.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA specialist in endocrine disorders or cardiovascular diseases.  The specialist must review the claims file, including the online treatise information provided by the Veteran's representative in June 2016, and should note that review in the report.  

(a) The examiner should confirm being a medical doctor specialist in either endocrine disorders or cardiovascular diseases.

(b) The examiner should state whether the examiner agrees or disagrees with the opinion of the January 2016 VA examiner.  A complete rationale for all opinions should be provided, and for agreement or disagreement with the January 2016 examiner.  

(c) The examiner should state whether it is at least likely as not (50 percent or greater probability) that hypertension is etiologically related to active service, to include as due to exposure to herbicide agents during service.  A complete rationale for all opinions should be provided.  

(d) The examiner should state whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by or aggravated beyond the natural progression by service-connected diabetes mellitus.  A complete rationale for all opinions should be provided.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

